Citation Nr: 0628869	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984 and from January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.
FINDING OF FACT

The veteran's seizure disorder, assuming it exists, is a 
diagnosed illness; it was first manifested several years 
after separation from service and has not been related by any 
competent evidence to his active service from October 1981 to 
October 1984 and from January 1991 to October 1991.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves the claim of entitlement 
to service connection for a seizure disorder.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

Review of the claims file reflects that the veteran's service 
medical records are silent with respect to complaints of or 
treatment for a seizure disorder, providing factual evidence 
against this claim.  

The veteran's August 2001 VA From 21-526, Veteran's 
Application for Compensation and/or Pension, reflects that he 
reported the initial onset of seizures in February 2000, 
approximately nine years after his separation from active 
duty service.  In addition, VA treatment records reflect that 
the veteran was hospitalized for a panic disorder in April 
2001.  At this time, he also complained of a one year history 
of dizziness associated with cold diaphoresis attributed to 
panic attacks and possibly hypoglycemic episodes.  VA 
outpatient treatment records reflect that the veteran was 
treated for a seizure disorder in October 2001.  

VA epilepsy examination report, dated in January 2002, 
reflects consideration of the veteran's medical history and 
concludes that there is no clinical or electrophysiological 
evidence to support the diagnosis of seizures.  

A second VA epilepsy examination report, dated in July 2002, 
reflects review of the veteran's claims file, to include VA 
treatment for a seizure disorder, and concludes that the 
whole symptomatology of shortness of breath with dizzy spells 
is more compatible with panic attacks than any other 
diagnosis.  However, the examiner further notes that that the 
loss of consciousness preceded by an aura of olfactory 
sensation is compatible with complex partial seizure.

Insofar as the July 2002 VA examination report includes the 
conclusion that the veteran experiences symptomatology which 
is compatible with complex seizure and VA medical records 
reflect that the veteran is in receipt of treatment for a 
seizure disorder, the Board finds that there is competent 
evidence to support a finding that the veteran experiences 
symptoms which have been diagnosed as a seizure disorder for 
the limited purposes of this decision.  However, it is noted 
that the veteran's service and VA medical records, VA 
examination reports, and his statements reporting the initial 
onset of seizures approximately eight years after his 
discharge from active duty service provide negative evidence 
against his claim for service connection for a seizure 
disorder.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board finds that, although the veteran is currently 
diagnosed as having epilepsy or seizure disorder, a 
comprehensive review of the service and post-service evidence 
of record does not support a finding of epilepsy in service 
or within one year thereafter.  The first medical evidence of 
seizure is not until approximately nine years after the 
veteran's discharge from active duty service.  There is no 
medical evidence suggesting that the veteran developed 
seizures within the first year after his discharge from 
active duty service.  

With respect to the claim that the veteran's seizure disorder 
is due to an undiagnosed illness, compensation may be paid to 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability due to undiagnosed illnesses or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2006, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).

A March 2004 letter from a private physician notes that the 
veteran's initial symptomatology of a seizure disorder, 
diagnosed in January 2002 by VA as epilepsy, was clinically 
recognized by VA in 2000.  This physician further notes the 
veteran's Persian Gulf service and states that Persian Gulf 
war veterans suffer from co-morbidity, that is, the 
occurrence of three distinct medical diseases which include 
partial complex epilepsy (seizure disorder).  Accordingly, 
the examiner concludes that the veteran developed seizures 
during the presumptive period following his active duty 
service, epileptic disease is consistent with Persian Gulf 
Syndrome, and, thus, service connection for a seizure 
disorder should be granted.  

The March 2004 private medical statement is probative insofar 
as it reflects a medical opinion with respect to the 
veteran's seizure disorder.  However, this statement is not 
probative with respect to the conclusion that a seizure 
disorder is a presumptive disorder experienced by veteran's 
with Persian Gulf service.  To the contrary, inasmuch as this 
statement reflects a diagnosis of a seizure disorder, it 
constitutes negative evidence against the veteran's claim for 
service for a disorder due to an "undiagnosed illness".  

Upon consideration of the veteran's service and VA medical 
reports as well as the 2002 VA medical opinions and March 
2004 private medical opinion, the Board finds that the 
veteran's symptoms have been diagnosed as a seizure disorder 
or epilepsy.  Thus, inasmuch as the medical evidence of 
record reflects that this disorder has been diagnosed, 
service connection for such disorder as due to an undiagnosed 
illness cannot be established.  A seizure disorder or 
epilepsy does not meet the definition for a "qualifying 
chronic disability" because it is not an undiagnosed 
illnesses, it is not a medically unexplained chronic 
multisymptom illness, and it is not a condition that requires 
a presumption per regulations promulgated by VA.  38 U.S.C.A. 
§ 1117.

The veteran believes that he suffers from a seizure disorder 
as a result of his active duty service.  However, he does not 
have the medical expertise to find that this disorder is 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds that the service and post-service medical 
record, as a whole, provides evidence against a finding that 
this disorder is related to service on a direct basis.  
Simply stated, there is no injury in service indicated to 
have caused the disability in question.  The Board finds that 
the record, overall, provides negative evidence against a 
finding that chemical exposure during service caused this 
current disorder many years later, assuming that the disorder 
exists at all.             

Accordingly, the weight of the evidence demonstrates that the 
veteran's seizure disorder began many years after his active 
service and was not caused by any incident of service.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in January 2002 and 
April 2005 as well as information provided in the December 
2003 statement of the case and March 2006 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the December 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The January 2002 letter, provided prior to the 
August 2002 rating decision denying the veteran's claim, 
essentially asks the veteran to provide all relevant evidence 
in his possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in January 2002, 
prior to the August 2002 rating decision on appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection.  However, the veteran did not receive notice of 
what type of information and evidence was needed to establish 
an effective date for any award based on his claim prior to 
the August 2002 rating decision.  Thereafter, by way of the 
August 2002 rating decision, the December 2003 statement of 
the case, and the April 2005 letter, the veteran was 
generally provided with notice of what type of information 
and evidence was needed to substantiate his claim.  Moreover, 
by a May 2006 letter from the RO, the veteran was 
specifically advised of what type of information and evidence 
was needed to substantiate any claim for an increased rating 
as well as the requirements for establishing an effective 
date.  He has not claimed entitlement to an earlier effective 
date and he has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward him.  Thus, any error is found to be 
harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service and VA treatment records, VA examination 
reports, and the evidence considered by the Social Security 
Administration in connection with the veteran's claim for 
benefits.  In addition, VA has received private medical 
statements in connection with the veteran's claim and he has 
submitted lay evidence in the form of his written 
communications.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
record, as a whole, is found to undermine the veteran's 
claim.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


